
	
		I
		111th CONGRESS
		1st Session
		H. R. 4073
		IN THE HOUSE OF REPRESENTATIVES
		
			November 16, 2009
			Mr. Minnick (for
			 himself, Mr. Shuler,
			 Mr. Boucher,
			 Mr. Davis of Tennessee,
			 Mr. Kissell,
			 Mr. Teague,
			 Mr. Thompson of Pennsylvania,
			 Mr. Michaud, and
			 Mrs. Kirkpatrick of Arizona)
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to increase the
		  payments to certain veterans for certain travel expenses.
	
	
		1.Short titleThis Act may be cited as the Rural
			 Veterans Reimbursement Act.
		2.Increased payments for
			 travel
			(a)In
			 generalSection 111 of title
			 38, United States Code, is amended—
				(1)in subsection (a),
			 by inserting in accordance with subsection (i) after
			 including lodging and subsistence; and
				(2)by adding at the
			 end the following new subsection:
					
						(i)(1)Notwithstanding subsection (g)(2)(A), in
				determining the amount of allowances or reimbursement to be paid under this
				section to a veteran described in paragraph (2) for lodging and subsistence
				expenses, the Secretary shall use the amount that is equal to the amount that
				would be payable or reimbursable under subchapter I of chapter 57 of title 5,
				United States Code, if such veteran were an employee of the Department of
				Veterans Affairs traveling on official business away from the employee’s home.
							(2)A veteran described in this paragraph
				is a veteran eligible for payments under subsection (b)(1) if such
				veteran—
								(A)is traveling in connection
				with—
									(i)treatment or care for a
				service-connected disability; or
									(ii)a scheduled compensation and
				pension examination; and
									(B)such travel—
									(i)is more than 150 miles from the
				residence of the veteran; or
									(ii)requires lodging and subsistence because of
				inclement weather, as determined by the
				Secretary.
									.
				(b)Effective
			 dateSubsection (i) of section 111 of title 38, United States
			 Code, as added by subsection (a), shall take effect on the date that is 30 days
			 after the date of the enactment of this Act.
			
